Exhibit 10.1 EXECUTION VERSION THIRD OMNIBUS AMENDMENT TOTRANSACTION DOCUMENTS THIS THIRD OMNIBUS AMENDMENT TO TRANSACTION DOCUMENTS, dated as of June 26, 2015 (this “Amendment”), is entered into by and among (i) ESSENDANT RECEIVABLES LLC (f/k/a United Stationers Receivables, LLC), (ii) ESSENDANT CO. (f/k/a United Stationers Supply Co.), (iii) ESSENDANT FINANCIAL SERVICES LLC (f/k/a United Stationers Financial Services LLC), (iv) ESSENDANT INC. (f/k/a United Stationers Inc.) (each an “Essendant Party” and collectively, the “Essendant Parties”), (v) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), as a Class Agent and an Alternate Investor and (vi) PNC BANK, NATIONAL ASSOCIATION (“PNC Bank”), as a Class Agent, an Alternate Investor and the Agent.Capitalized terms used and not otherwise defined herein are used as defined in the Transfer and Administration Agreement, including by reference therein, dated as of March 3, 2009 (as amended, amended and restated, supplemented or otherwise modified through the date hereof, the “Transfer Agreement”), among each Essendant Party, the Alternate Investors party thereto, the Conduit Investors party thereto, the Class Agents party thereto and the Agent.
